



Exhibit 10.1


October 1, 2015






Mr. Adam Scheer
4 Corte Las Casas
Tiburon, California 94920


Dear Adam,


We are pleased to confirm our offer of employment to you (the “Executive”) with
MRV Communications, Inc. (“MRV” or the “Company”) in the position of Senior Vice
President Product Line Management and Corporate Development, reporting to Mark
Bonney, President and CEO. In this role you will be responsible for Product
Management, Marketing and Corporate Development and such other responsibilities
assigned to you by the President and CEO and you will be an integral member of
our Executive Management Team (“EMT”). As agreed, you will commence employment
as soon as practical and in no event after October 12, 2015, and you have agreed
to inform us of your intended start date as soon as possible. Following your
relocation from Tiburon, CA, you will be based in the Princeton, New Jersey
area. Your role will require extensive travel to other MRV locations both in the
USA and abroad as well as to customers and partners. The Company will reimburse
you for all approved travel expenses in accordance with Company policies.


Compensation: Your initial biweekly rate of pay will be $10,000.00 which
expressed on an annualized basis would be equivalent to a salary of $260,000.00.
Any raises in this salary will be at the sole discretion of the Company. This is
a regular full-time exempt salaried position. Additionally, you will be eligible
to participate in MRV’s Executive Management Incentive Plan (“EMIP”) with a
target bonus of 50% of your annualized salary. Your participation in the EMIP
for 2015 will be prorated based on your start date. Details of this plan will be
provided and may be modified at the discretion of the Board of Directors at any
time. Additionally, as we have a Bring Your Own Device cell phone policy, you
will be receiving $200.00 per month as a cell phone allowance.


Relocation/Signing Bonus: As you will be relocating to the Princeton New Jersey
area within the next several weeks you will receive a signing bonus to assist
you with your relocation of $50,000 payable to you in January 2016. Should you
voluntarily terminate your employment with MRV without Good Reason as defined in
Appendix A within the first twelve months of your start date you agree to repay
this relocation assistance amount to MRV.


Benefits: You will be eligible to participate in MRV’s benefits program
commencing on the first day of your employment. Benefits information will be
provided during your on-boarding process which will occur on or around your
first day of employment through our HR department. Please note MRV reserves the
right to amend or terminate benefit and incentive plans, policies or practices
in accordance with the terms of those plans, policies or practices where
applicable, without recourse to MRV.







--------------------------------------------------------------------------------





Equity: We will recommend to the Compensation Committee of the MRV Board of
Directors that you receive equity awards under the 2015 Long Term Incentive Plan
(“LTIP”). We will be recommending a grant of 20,000 Stock Options and 7,500
Restricted Stock Awards to be granted on our next available grant date of
October 15, 2015. Awards shall be granted under the MRV Communications, Inc.
2015 LTIP and shall be subject to the terms of the plan and Stock Agreement(s)
to be executed between you and the Company.


Severance in the event of Termination Pursuant to a Change of Control: In the
event that your employment is terminated without Cause or for Good Reason
following the announcement of and during the 12-month period beginning on the
date of a Change of Control as defined in Appendix A you will receive a lump sum
severance payment equal to twelve months base salary promptly following such
termination or, if later, promptly following the closing of such Change of
Control transaction. You will also be eligible to have the cost of your COBRA
benefits reimbursed for the period of time from your termination date until your
employment date to a maximum of twelve months. Notwithstanding the foregoing,
this severance and COBRA reimbursement shall only be payable if you deliver to
the Company and do not revoke a general release and waiver of all claims related
to the Company, its subsidiaries, and each of its past and present officers,
directors, employees and stockholders, including without limitation claims
relating to your employment by the Company and termination, discrimination
claims, employment-related tort claims, contract claims and claims under this
Agreement; provided, however, that, such release will not waive any rights you
may have (a) to enforce your rights under this offer letter, or (b) to
indemnification and directors and officers liability insurance coverage.


Section 409A Compliance: It is intended that the provisions of this offer letter
and any amounts payable to you hereunder will be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986. The terms of this offer
letter will be construed and applied accordingly. The severance payment
described in the preceding paragraph will be payable, if at all, on or before
the 61st day following your termination date or, if later, the closing of the
change of control, subject to your earlier satisfaction of the release
condition.


General Information: Please understand that this offer is contingent upon the
successful completion of your background check. At the time of hire you will
need to provide documentation, required by the U.S. Citizenship and Immigration
Services, to demonstrate your eligibility to work in the United States. Please
review the attached Form I-9 list of acceptable documents that provides specific
information you will need to present in order to meet this federal requirement.


You will receive a copy of MRV’s Assignment of Rights, Confidentiality and
Non-Disclosure Agreement at the outset of your employment with MRV. You must
complete and sign this agreement before commencing employment. In addition, you
will receive copies of our core HR Policies and Code of Business Conduct on your
first day of employment. At that time, you will be required, as a condition of
employment, to certify in writing that you agree to abide by all MRV policies.
If you have questions regarding these policies or the Assignment of Rights,
Confidentiality and Non- Disclosure Agreement, please contact me.


This offer of employment is not a contract nor is it for any definite employment
period. Therefore, your employment status with MRV will be "employment-at-will,"
which means there is no guarantee of employment for any specified period of time
and both the employee and/or MRV can terminate the employment relationship at
any time, with or without cause and for any reason or no reason.







--------------------------------------------------------------------------------





We look forward to having you join the MRV team. Your skills and experience will
be a welcomed addition to the company. Please acknowledge your acceptance of
this offer by signing in the space provided below and scanning and e-mailing to
pbarnett@mrv.com within two business days.


In the event you have any questions regarding this offer or the Company, please
feel free to contact Mark Bonney at (843) 597-2495 or me at (747) 224-2170.




Sincerely,


/s/ Paula Winner Barnett


Paula Winner Barnett Chief Legal Officer
MRV Communications, Inc.






I have read all of the terms and conditions set forth in this offer letter and
understand it completely. By my signature below, I represent that this offer
letter is the only statement made by or on behalf of MRV upon which I have
relied in signing this offer letter.




Agreed and accepted:




/s/ Adam Scheer
 
10/1/2015
Adam Scheer
 
Date Signed













cc: Mark Bonney


Enclosures:    Employment Eligibility Verification, Form I-9 Employment
Application
ADP Screening Authorization (notarization not required) Fair Credit Reporting
Act Notice and Summary of Rights
Certificate, Form W-4





--------------------------------------------------------------------------------





Appendix A






1.
Definitions.



1.1Cause.    “Cause” is defined as the Executive’s (a) willful failure to
perform the material duties of the Executive’s position after receiving written
notice of such failure and being given twenty days to cure such failure; (b)
willful misconduct injurious to the Company;(c) conviction of, or plea of nolo
contendere to, a felony or any other crime involving moral turpitude, or (d)
material breach of this Agreement, which breach is not cured within 20 days
after written notice to Executive from the Company. No act or failure to act on
the part of the Executive shall be considered “willful” unless it is done or
omitted to be done in bad faith or without reasonable belief that the action or
omission was in the best interest of the Company.


1.2Good Reason.    “Good Reason” shall mean, without the Executive’s written
consent: (a) a material diminution in the Executive’s duties or
responsibilities; (b) the Company requires the Executive, without his consent,
to be based at a location which is more than 50 miles from Princeton, New
Jersey, as of the date of the request; or (c) the Executive’s base salary is
reduced. Notwithstanding the above, any reduction in base salary, annual
short-term incentive compensation, bonus or other such payments that affects
substantially all U.S. employees, shall not constitute Good Reason. In addition,
the Executive agrees that a termination of employment shall not be deemed to be
for Good Reason unless (i) the Executive gives the Company written notice
describing the event or events which are the basis for such termination within
45 days after the event or events occur, (ii) such grounds for termination (if
susceptible to correction) are not corrected by the Company within 45 days of
the Company’s receipt of such notice, and (iii) the Executive terminates
employment no later than 30 days after the expiration of the cure period
described in clause (ii) of this paragraph.


1.3Change of Control.    “Change of Control” means the occurrence of any of the
following events:


(a)the acquisition by any “person” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than (i) a subsidiary of the Company, (ii) any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) of beneficial ownership (within the meaning
of Rule l3d-3 under the Exchange Act), of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities, other than an acquisition directly from the Company;


(b)the consummation of a merger, consolidation or other form of reorganization
involving the Company unless all or substantially all of the persons who were
the beneficial owners of the voting securities of the Company immediately prior
to such merger, consolidation or reorganization beneficially own more than 50%
of the combined voting power of the securities of the Company (or the surviving
entity or any parent thereof, as the case may be) that are outstanding
immediately after such merger, consolidation or reorganization in substantially
the same proportion as their ownership of the voting securities of the Company
immediately prior to such merger, consolidation or





--------------------------------------------------------------------------------





reorganization; or


(c)the consummation of a complete liquidation or dissolution of the Company, or
of a sale or disposition of all or substantially all of the Company’s assets
(whether in one transaction or a series of related transactions), unless all or
substantially all of the persons who were the beneficial owners of the voting
securities of the Company immediately prior to such sale or disposition
beneficially own more than 50% of the combined voting power of the securities of
the person or entity that acquires such assets that are outstanding immediately
after such sale or disposition.





